Sedgwick, J.,
dissenting.
I think the decision is too technical. The defendant says plaintiff delivered fake jewelry as a compliance with the contract, and that it was entirely worthless. The case was fairly tried in justice court, and plaintiff failed; he appealed to the district court, and prevailed on a technicality. He says in his brief that the defendant’s amended answer was stricken out because it changed the issues presented in justice court. This court does not justify that technicality, but now finds one, still less plausible, and the defendant is compelled to pay his money for nothing. I think I ought to dissent.
Hamer, J., concurs.